FILE COPY




                 IN THE SUPREME COURT OF TEXAS

                                             NO. 12-0136

                      WACKENHUT CORPORATION, PETITIONER

                                                   V.

                        JESSE JAMES GUTIERREZ, RESPONDENT

                 No. 27662 in the 63rd District Court, Val Verde County


                                      BILL OF COSTS

Petition for Review

Type of Fee                 Charges          Paid           By
Miscellaneous Motion        $10.00           $10.00         Paid by Jesse James Gutierrez
Petition for Review Filed   $125.00          $125.00        Paid by Wackenhut Corporation

Clerk’s Record              $414.00          Unknown        1 Volume

Reporter’s Record           Unknown          Unknown        5 Volumes



Balance of costs owing to the Supreme Court of Texas:            0.00


        Wackenhut Corporation shall recover, and Jesse James Gutierrez shall pay, the
        costs incurred in this Court and in the court of appeals.



        I, BLAKE A. HAWTHORNE, CLERK of the Supreme Court of Texas, do hereby
certify that the above and foregoing is a true and correct copy of the cost bill of the Supreme
Court of Texas, showing the charges and payments, in the above numbered and styled cause, as
the same appears of record in this office.




                                              Page 1 of 2
                                           FILE COPY




 with the seal thereof annexed, at the City of Austin,
 this the 20th day of March, 2015.
 BLAKE A. HAWTHORNE, Clerk



 By Monica Zamarripa, Deputy Clerk




Page 2 of 2